Case: 18-20108      Document: 00514959582         Page: 1    Date Filed: 05/16/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                  United States Court of Appeals
                                                                           Fifth Circuit

                                    No. 18-20108                         FILED
                                  Summary Calendar                   May 16, 2019
                                                                    Lyle W. Cayce
                                                                         Clerk
ANTHONY J. BELL,

                                                 Plaintiff-Appellant

v.

CHRISTINA      HOLLOWAY,     Sergeant;    JESSIE MCKEE, Officer;
ABDELAZEEZ SAUBANA; TOLUPE OLATOYE, Officer; OBRECA MILLER;
AMANDA HUGHES, Mental Health Case Manager; JAMIE WILLIAMS,
Practice Manager; ZAE ZEON, Medical Doctor,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:16-CV-461


Before HIGGINBOTHAM, ELROD, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Anthony J. Bell, Texas prisoner # 1751166, appeals the district court’s
dismissal of his 42 U.S.C. § 1983 suit on summary judgment. Because he fails
to show that his case presents exceptional circumstances, we DENY Bell’s
motion for appointment of counsel. See Cooper v. Sheriff, Lubbock Cty., Tex.,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-20108    Document: 00514959582      Page: 2   Date Filed: 05/16/2019


                                 No. 18-20108

929 F.2d 1078, 1084 (5th Cir. 1991). We GRANT his motion to file a reply brief
out of time.
      In his § 1983 action, Bell alleged that defendants Christina Holloway,
Abdelazeez Saubana, Jessie McKee, Obreca Miller, and Dr. Zae Zeon were
deliberately indifferent to Bell’s serious medical needs in violation of the
Eighth Amendment. Bell has abandoned any other claims against these or
other defendants by failing to brief them. See Brinkmann v. Dallas Cty. Deputy
Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      We review the grant of a motion for summary judgment de novo. Xtreme
Lashes, LLC v. Xtended Beauty, Inc., 576 F.3d 221, 226 (5th Cir. 2009). Bell
fails to demonstrate that a genuine issue of material fact remains as to whether
his constitutional rights were violated, making the grant of summary judgment
in the defendants’ favor appropriate. See FED. R. CIV. P. 56(a); Pratt v. Harris
Cty., Tex., 822 F.3d 174, 180 (5th Cir. 2016).
      AFFIRMED.




                                        2